     Case 1:17-cr-00213-CRC Document 154 Filed 05/06/19 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
                                     Criminal No. 17-213 (CRC)
         v.
                                     FILED IN CAMERA AND UNDER SEAL
MUSTAFA AL-IMAM,                     WITH CLASSIFIED INFORMATION
                                     SECURITY OFFICER OR DESIGNEE
         Defendant


   DEFENDANT'S RESPONSE TO THE GOVERNMENT'S CIPA § 6(a) MOTION
